917 F.2d 557Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Roger L. CRAWFORD, Petitioner.
No. 90-8115.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 1, 1990.Decided Nov. 1, 1990.

On Petition for Writ of Mandamus.  (CA-90-428-5)
Roger L. Crawford, appellant pro se.
PETITION DENIED.
Before DONALD RUSSELL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Roger L. Crawford brought this mandamus petition seeking an order directing the district court to act on his post-judgment motion.  Crawford filed this motion on 11 May 1990;  we hold that the district court has not unduly delayed acting on this motion.  We therefore grant permission to proceed in forma pauperis and deny mandamus relief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.


2
PETITION DENIED.